Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Christi Beth Perrin, Appellant                        Appeal from the County Court at Law No. 4
                                                       of Collin County, Texas (Tr. Ct. No. 004-
 No. 06-14-00232-CR         v.                         82924-2014). Opinion delivered by Chief
                                                       Justice Morriss, Justice Moseley and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Christi Beth Perrin, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 14, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk